Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 28, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142630                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  JESSE RUFFIN, by his Guardian                                                                           Brian K. Zahra,
  MARGARET RUFFIN,                                                                                                   Justices
            Plaintiff-Appellant,
                                                                   SC: 142630
  and                                                              COA: 292687
                                                                   Wayne CC: 07-701216-NF
  ELAINE RUFFIN,
            Plaintiff,
  and
  WILLIAM BEAUMONT HOSPITAL
  and PATRICK WIATER, M.D., P.C.,
            Intervening Plaintiffs-Appellees,
  and
  BEVERLY HILLS ORTHOPAEDIC,
           Intervening Plaintiff,
  v
  AUTO CLUB INSURANCE COMPANY,
             Defendant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the November 18, 2010
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of Miller v Detroit Medical Center (Docket No. 141747) is pending on appeal before
  this Court and that the decision in that case may resolve an issue raised in the present
  application for leave to appeal, we ORDER that the application be held in ABEYANCE
  pending the decision in that case.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 28, 2011                       _________________________________________
           h0620                                                              Clerk